83



     OFFICE OF THE ATTORNEYGENERAL OF TEXAS
                      AUSTIN




          *   .   l
                         I
                      .* .



           To undorstsnd fraa oorrespon49noe atteohad to your
letterthat the 3‘. C. Crouoh Grain Conperky, in lieu of :ti1in&
the atatutorjr $5,000 bong with the County Olerk of eaoh oounty
                                                                                                84
                                                                                            t    I




ln whioh     it        o!aontor         8 pablti
                                     (1 l        rarahouaaaa  ~esire,r to
lxoooEe     one bh%kot              $l,OOC,OOObond, and to dir a ouWf'led
oow tJuraol~th                    oaoh of uld Countr Clorkr.
                  Artiole         .5569,     V8rma~r       Revised       Givll   Ztatso8,
pOYiQO8S

                  -ma     aaer,            proprsotar,          lrn80.   or Rmammr
     of my ptrbllorarehomr,whothsran       Indlrldeal,
     firm or oorporatioa, befar. trenmotlng     any bud-
     AMY  in suoh pubUo    warehouao shall gmmwa    iram
     tha oaauty ale    oftha oount~iawhiahthe       ware-
     hou8e or warehoue~8 lTO r itua ta d,
                                        l 08rtlfl8rtr
   ~. t&t         ha io traamotluu budnear                     aa l publio ware-
     houmman             andor       tha     law8    or   theSt8to of TOEM,
     whiah         otw~lfimk                ahall    b8 is8ued   by 8alC 01-k
     upoa B nrlttea                  applhtlon,            8ettfng       forth ths
     looatlonand  naam of awhuamhaumo      orwarohoama,
     end the name of oaob por8oA, individual  a 8 mm-
     be? ot thw firm, intonat?d a8 mar? or prinoipak
     In the meaagonent of t&a iamo, aa-, ii the were-
     hoi&&oio owned or naoa&ed by a oorporation, tho
     Aam          of    the      grosideat          rootetary       and tr8aruror     or
     ouoh earporatioa 8hali be rtetul, rhiab qqlioa-
     tloa 8lmll bo roooitod 8.4 filed by wtoh olerk
     and pm8onsd in hi8 off'lo(r, Ai-- tho aa;d omtiil-
     oat, 5Eall et-10 authority to 06rry on anb ooPduot
     MO bush888 of a publla wartthou8a and ohall be
     rowoablo only by the dlotrlot aaurt   oi tbo oountg
     ln whlah the warehorloa ox mrshouaoa am situated,



     person r9osivl3g 8 oortffiaats,    as hwoin provldell
     for, rhnll ii10 vlth tho Oounty olork granting
     mm., e band wable     to the St&e of Toma, wltb
     good and ouMioimt    wroty, to be egprcnsd br aaib
     alork, In the pIoaf 8aa of ii+0 thoumInd dollar8,
     8endlC&med r0r the faithrul     porfommnao of hla
     doty  aa a publio ramhoaswyn,     rhtoh baud shall be
     fil.d and ~earnod    In ths offioo of @uohoounty
     olwk.    Aots 1901, p. 251, Aots 1st C.3. X913*
     Pa 93."
                                                                                         85   -




Efomrabls J. 2. XoOon&d, -60                 3


               &tiOlO     5661    mtidO8:

               *A~~oMo~)  firm, oorporation, partnership,
        or OSWO  tion a ~rSfaDM, &mybooodie (1 pUhliS
        waMh0uMa!ul unllec the ~0Yi01fuls of wlio 0hAptm.
        by l'il~ with the oountf Olrrk of the oouatf in
        whiah h IO looatod and pro acts to Co buainesa,
        a gpod aAd tukriioi~nt bQAdiii              the Bum of fiY0
        thoumalld &lls4xooandltIone4              that     hewU1omduot
        hi8 business  in SOOOrdlUlM With                 th0   ~OV181Oll#l         Of
        oh18 ohapter.   3.m tha fll.Lxkj
                                       and spproval of
        mob borrd with CJw ooun%yoloa¶s, it abisll be the
        dubr   c#f t&e   ootmty    ol&      ta   trmnsdiate&        oerldip
        moh fe46 lo 8ho COmiUI8riOn8rOf taarlr8f 8 and Ware-
        bU8OSr     AW 000 bnj~2%d by i&O Vi&sia       Or t&ho
        tern8 of tb* band, 5nd the proviaiona ot this ahop
        Los  my  ~ooYer   dasu4$08 to’ tho 8xtent of oaia bcnil.
        ShouIdsaidbond     bsaono&airedbyrmmxy,or
        ot!mrrrise, said Comiesioaer zsp roTJlro auoh pub-
        liti nrehouam      to fllo aa a@dltIonal bond, but
        In no ctont shall mob additional bond be for 8
        greater eu?mult  thRn rite ths*Uamc doll3ra.     The
        bond nqulred hereunder r&all be good ror the term
        0f 080 year mm th0 adif3 OS iii*                       arJd the    r4ght
        to oontiuum as a publlo warehouaewn s&l1                          bu t&a-
        dltiwmd     upou the runitwnl of aeid bond iron                   yw3.r
        to year,  Uooordfng to tha tams ot thi.8 ohaptw,
        Ilie form or tU bad m uirod hereunder shall bo
        prosorlbed by said CoiJs~Io*r,     and the bond ssy
        ba mnde by any Burety corqpacg rut&o,clecd Co do
        bualwsa undar tho law ti this State; OS by two
        mlmmt surotios to be approved bf the oounty olerk
        of t&o oouaty In w&lob swh pub110 warehouserPan
        my doeiro to do btmin881). Ids BBO. 56.”
               II&aeiining       A bozd, the Suprwio            CouPt     or Torae ha8
aaid:
               “‘A bond t8 what binda.  TherOfO~ asp In-
        strwseat    In witing    leeally bln48 a ;wrtr
                                    that
        to do a oortala thing nay be aaIled   a bond.'
        Courand Y. Yollmer, 31 TOG 397, Wl.*
             fa it3 in this 5811~0 Ye t&ink, t&Et tht3 @$8k3tUm
UaO4    tho word “bond* ti the ektutm    above quoted.




                                                                                                  n
a0110rab10J. B. XoDoaald, Fw3 4


                   St nil1            be noted that the statutes               require       that the
bad itself               be tiled in the offioe OS the County Olerk                              not a
oopy thereof.    And a oertlfled oopr, uhllo it boar8 ot 1dono.
of Ita aothentioity,   Is yet nothing paora than 6 oopy. %o quote
rr0m the derInItIon or the nrd *oopy* fouad in word0 and
?bt308,           VOL. 9,            p.   636,   the   r0ii0agt
                   I.     ..   .      Mirering rroa a
                                            eoopy*,    a 'dupll-
          oati*         inatruaent           In writing
                                         i8 the *not ]n tl-
          tion  thoroof , sod aooordlng to $~dIoIti la xr oog-
          mphorr ham all the TalIdity of an orlgiml~
          *A duplloatr writing har but on0 OrrOot. sob
          duplIOat0 la oompletr rrldenoe ot bha Iateaflcn
          or the partlsr. @ Bout, Law Mot.          ‘A doaount
          the mm In all reapeots arr acme other doouwat,
          from wh.Ioh It Is lndiatl    uIehab1. In It8 eaaanoe
          and operation.’    Aaderroa9 8 Lew DIot. *Aa oflg-
          Iaal la&muaeat repeeted$ a doownt rhloh Is the
          aaam a.8 another In all oaeentlel pertloulars,   and
          dliisring  rrom e mere oopy In having all ths valld-
          lty or a0       Inal.'  Burr Law Mot. Oable Co. vi
          Rathgeber,                      IV.W. 88, 90,     2l    8,    D.   &ha

          It dll  thus M rmoa that a osrtiiled   oopp, biine
nerely evIdenae or the sristenoe oi the bond Itself,  will not
serve the 0rri00 0r the bond required by them atatoteh
          xt I8 0~ opinion that tho riling 0r 0srtIrIod oopler
or euoh blanket bond would not meet the requiremats   of the law.
          xe are returning herowith                              tha lettera        mbmltted with
your r*twasC.
                                                                       rourm very truly
                                                           ATN)~~TB~
                                                                   Omm?ALOY TggllS


                                                                                   3. B. Alloa
                                                                                         Aarlatant
XtAtBlp
Eaol.